Citation Nr: 1610702	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death for the purpose of receiving Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.C. 




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to November 1953.  He died in May 2008.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2010, the appellant provided testimony at a Travel Board hearing before an Acting Veterans Law Judge.  Then, in August 2010, the Board remanded the appeal for additional development.  Subsequently, in September 2011, the Board denied the appellant's claim.

By an action dated September 2013, the appellant was given the opportunity to receive a new decision from the Board to correct any potential error in the case relating to the duties of the previously-presiding Veterans Law Judge who held the original Board hearing.  Specifically, per the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010) the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. § 3.103 applied to Board hearings.  Then, VA issued a rule in August 2011, 76 Fed. Rg. 52,572 (2011 Rule), that stated that the provisions of 38 C.F.R. § 3.103 did not apply to hearings before the Board.  The National Organization of Veterans' Advocates petitioned the Court of Appeals for the Federal Circuit to review the validity of the rule and VA agreed to repeal it, finding that it was procedurally invalid.  As a result of these actions, the appellant was afforded an opportunity to vacate the previous Board decision and receive a new Board hearing.  The appellant opted to vacate the previous Board decision and requested a new hearing in an October 2013 statement.  

A new hearing was provided before the undersigned Veterans Law Judge in March 2015, and a copy of the transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the appellant's claim of entitlement to service connection for the cause of the Veteran's death for the purpose of receiving DIC benefits.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

At the time of the Veteran's death, the Veteran was not service connected for any disabilities.  His June 2008 death certificate discloses that his immediate cause of death was congestive heart failure.  The appellant asserts that the Veteran's heart problems preexisted service and were aggravated due to the stress of service; in the alternative, the appellant asserts that the Veteran's heart condition was related to his alleged exposure to Agent Orange.  

The Board notes that the Veteran's file was lost, and despite a search, the RO was unable to locate the Veteran's file as of July 2014.  Therefore, in July 2014, the appellant was notified of this fact, and the claims file was rebuilt by the RO.  The appellant was further notified that she should submit any copies of documents that she has from the original file.  Unfortunately, the rebuilt file lacks much of the evidence that was relied on by the Board in the original decision, issued in September 2011.  The Board recognizes that in Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), the Court held that the presumption of regularity applies to earlier findings of fact by the Board.  See also Ashley v. Derwinski, 2, Vet. App. 62, 64 (1992) (Court must apply the "presumption of regularity" to "'the official acts of public officers, and in the absence of clear evidence to the contrary, [must] presume that they have properly discharged their official duties.' ") (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Based on the evidence of record, however, it is unclear what actions were taken, specifically, to rebuild the file.  Review of the current rebuilt claims file indicates that a proper search for the original claims file was not conducted and that it was not rebuilt in accordance with VA procedures.  See M21-1MR, Parts II and III.  All attempts to locate and/or rebuild the original claims file in according with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder be undertaken, and that verifiable due diligence is exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Therefore, the case must be remanded for additional development to find the missing claims file.  If attempts to find the missing claims file are unsuccessful, then as the current rebuilt file is unsatisfactory, the RO should use all appropriate VA procedures to rebuild the file.  The RO should contact any source deemed appropriate, to include but not limited to: the National Personnel Records Center, the National Archives and Records Administration, the Defense Personnel Records Information Retrieval System, the Personnel Information Exchange System, and the Joint Services Records Research Center.  The RO should also obtain any available copies of the Veteran's VA treatment, VA compensation and pension examinations, rating decisions, Statements of the Case, and correspondence between VA and the Veteran and between VA and the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must arrange for an exhaustive search and must take all procedurally appropriate actions to locate the original claims file.  All efforts expended in this attempt to locate the file must be documented in the claims file (along with a description of the extent of search conducted).

2.  If the AOJ is unable to locate the original claims file, then the AOJ must undertake exhaustive development in attempt to rebuild the claims file.  

The search must specifically encompass a request to obtain any and all records from any source deemed appropriate, to include but not limited to: the National Personnel Records Center, the National Archives and Records Administration, the Defense Personnel Records Information Retrieval System, the Personnel Information Exchange System, and the Joint Services Records Research Center.  Any information obtained is to be associated with the rebuilt claims file.  If any putative records are unavailable, or the search for such record yields negative results, it should be so documented in the rebuilt claims file, along with an explanation for the negative results (e.g., record of unavailability).  

The search must also specifically encompass, but is not limited to, any available copies of the Veteran's VA treatment records (e.g., clinical records, progress notes, medical records, discharge summaries, operation reports, reports of any diagnostic testing (x-ray, MRI, EKG, ultrasounds, etc.)), VA compensation and pension examination reports, rating codesheets, rating decisions, deferred rating decisions, Statements of the Case, Supplemental Statements of the Case, transcripts of hearings, informal hearing presentations, any other decisions by the AOJ (e.g., pension benefits, education benefits, vocational rehabilitation, etc.), and any correspondence between VA and the Veteran and between VA and the appellant.  Any information obtained is to be associated with the rebuilt claims file.  If such information is not available, it should be so certified for the record (along with a description of the extent of the search conducted).

The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If the determination remains unfavorable, then the AOJ should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




